Citation Nr: 1424312	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether the reduction in compensation benefits effective February 16, 2009, due to incarceration, was proper.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968, January 1991 to March 1991, and October 2003 to April 2005.  The Veteran is in receipt of the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service connection for bilateral hearing loss and for tinnitus and from a January 2010 decision of the RO that proposed to reduce the Veteran's disability compensation due to incarceration, effective February 16, 2009. 
 
In the Veteran's September 2008 substantive appeal, he requested that a Board hearing be held at the RO.  Subsequently, the Veteran withdrew the request for a Board hearing in a statement received in February 2014.  38 C.F.R. § 20.702 (2013).
 
The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of whether a reduction in compensation benefits effective February 16, 2009, due to incarceration, was proper.

2.  The evidence is in equipoise as to whether the Veteran has tinnitus that is causally related to active service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of whether the reduction in compensation benefits effective February 16, 2009, due to incarceration, was proper, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

In November 2013 written correspondence, the Veteran stated that he wanted to withdraw his appeal on the issue of whether a reduction in compensation benefits effective February 16, 2009, due to incarceration, was proper.
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

As a result of the Veteran's withdraw of the appeal on the issue of whether the reduction in compensation benefits effective February 16, 2009, due to incarceration, was proper, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Therefore, the Board does not have jurisdiction to review an appeal as to that issue, and it is dismissed.


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's service medical records disclose no complaints regarding tinnitus either during National Guard service or during active duty service.   

In his March 2006 claim for VA disability benefits, the Veteran asserted that his tinnitus began in 2004 and continues to the present.  

A June 2006 VA audiology examination report shows that the Veteran reported constant mild hissing or ringing tinnitus in both ears, first noticed about five years previously.  The Veteran related that he was exposed to cannon fire and artillery fire during his time in active service as an infantryman from 2003 to 2005.  Prior to active service, the Veteran was a member of the National Guard from 1996 to 2003 in a field artillery unit where he was exposed also to artillery fire.  The examiner stated that the Veteran had a history of noise exposure with the National Guard prior to activation.  The examiner opined that the reported tinnitus was less likely as not the result of events during active military service.  The basis for the opinion was the fact that the Veteran had noticed tinnitus some years before his military activation with exposure to artillery fire prior to activation.  

At the outset, the Board notes that the Veteran is competent to assert that he currently has tinnitus.  Tinnitus is the type of condition for which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, on VA examination in June 2006, tinnitus was diagnosed.  Therefore, a current disability is present.

Additionally, the Veteran asserts that he was exposed to excessive noise from mortar, artillery, and small arms gunfire, to include while deployed to Iraq.  The Board notes that the Veteran engaged in combat with the enemy.  That is confirmed by the Veteran's receipt of the Combat Infantryman Badge.  Accordingly, the Veteran's statements are consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  There is no clear and convincing evidence to the contrary.  In-service excessive noise exposure is conceded.

Because the Veteran currently has tinnitus and was exposed to excessive noise during service, this case rests upon the determination as to whether any current tinnitus is related to his in-service excessive noise exposure.  The Board finds that the evidence is at least in equipoise and therefore all doubt will be resolved in the Veteran's favor.

The negative evidence of record is acknowledged.  The Veteran's service medical records do not show complaints or findings associated with tinnitus.  Also, the July 2006 VA audiology examiner opined that the Veteran's tinnitus was not related to in-service noise exposure.  The examiner reasoned that the Veteran reported that he noticed tinnitus prior to his third period of active service and had been exposed to artillery fire while in the National Guard.  

Nonetheless, the Board finds that this negative evidence is not fatal to the Veteran's claim.  Although the Veteran's service medical records are negative, as previously noted, tinnitus is the type of condition for which lay testimony is competent.  Moreover, the fact that the Veteran's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is especially true when considering the Veteran's in-service experiences and excessive noise exposure.  Further, while the Veteran has clearly stated that he had various exposure to artillery fire prior to his third period of active service, he clearly reported on his claim for VA benefits that his tinnitus began in 2004.  To the extent to which the VA examiner's opinion is based solely on potential noise exposure during the Veteran's service as a member of the National Guard with absolutely no consideration of the Veteran's noise exposure in an actual combat zone, the Board finds the July 2006 opinion to be of little probative value.  Favorable evidence in support of the Veteran's claim is that in-service noise exposure has been conceded and the Veteran's has provided competent and credible evidence in his assertions of ringing in his ears since 2004, during a period of active service.  Therefore, despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that tinnitus began during active service.

Furthermore, the Veteran separated from active service on April 12, 2005.  In a claim received at VA on March 31, 2006, less than one year after separation from service, the Veteran claimed to have tinnitus and claimed benefits for tinnitus.  A diagnosis of tinnitus was confirmed by examination on June 26, 2006.  Although the examination occurred more than one year after separation from service, the claim within one year of separation is evidence that tinnitus was present during the first year after separation from service.  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Tinnitus, as an organic disease of the nervous system, is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013).  The Board finds that tinnitus manifested to a compensable degree within one year following separation from active service.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  Therefore, service connection is presumed.  38 C.F.R. §§ 3.307, 3.309 (2013).  

Accordingly, by resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus is related to service and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

The issue of whether the reduction in compensation benefits effective February 16, 2009, due to incarceration, was proper is dismissed.

Service connection for tinnitus is granted.
 

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for service connection for bilateral hearing loss.

Based on audiometric results obtained during a July 2006 VA audiology examination, in a September 2006 rating decision, the RO denied the Veteran's hearing loss claim on the basis that there was no diagnosis of a current disability for VA purposes pursuant to 38 C.F.R. § 3.385.  In May 2008, the Veteran submitted a private audiology report showing graph results of audiogram testing and speech recognition testing results.  The report also shows that the Veteran was diagnosed with mild to moderate hearing loss in both ears, most likely due to service in an Army Field Artillery unit.  The Board notes that the private audiometric testing report does not indicate that the Maryland CNC word list was utilized for speech recognition testing, and thus, the results cannot be used to evaluate the Veteran's hearing loss disability.  38 C.F.R. § 4.85 (2013).  The Board finds that further clarification is needed as to this private audiology report.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011) (error for Board to refuse to consider private audiological examinations submitted by claimant on the ground that they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed).

In addition, the Veteran should be scheduled for a VA audiological examination to determine the status of any bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the private audiologist who performed the audiology report that he submitted in May 2008.  After obtaining appropriate authorization from the Veteran, contact the audiologist request the audiologist to (1) provide the audiometric examination results in a numerical report, as opposed to a graphed report; (2) indicate whether the Maryland CNC word list was used during audiological testing; and (3) indicate whether the evaluation was performed by a state-licensed audiologist.   

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss disability is related to service, including conceded in-service acoustic trauma, and claims of continuing symptoms since service.  The examiner should also interpret the raw data from the private audiology examination submitted in May 2008, found in the Veteran's claim file.

3.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


